Exhibit 10.34

 



GOPHER PROTOCOL INC. 23129 Cajalco Road Perris, California 92570

 

March 14 , 2016

Dr. Danny Rittman

7071 Florey Street

San Diego, California 92122

 

Re:Intellectual Property Rights and Other Contractual Rights

 

Dear Mr. Rittman:

 

It is hereby acknowledged and agreed to by you and Gopher Protocol Inc. (the
"Company") as follows.

 

This letter is intended to clarify the relationship between you and the Company
and the ownership of certain technology in connection with certain agreements
previously entered into between Company entered with you and third parties.
Specifically, the Company entered into that certain Territorial License
Agreement with Hermes Roll LLC (to be formed) dated March 4, 2015 (
https://www.sec.gov/Archives/edgar/data/1471781/000161577415000456/s100846_ex10-1.htm)
(the "Territorial License Agreement"), which such agreement was amended to
expand the related territorial license to a worldwide license pursuant to that
certain Amended and Restated Territorial License Agreement dated June 16, 2015
(https://www.sec.gov/Archives/edgar/data/1471781/000161577415001510/s101339_ex10-1.htm)
(the "Amended and Restated Territorial License Agreement"), and that certain
Letter Agreement (the "Letter Agreement") entered into between you and the
Company dated August 20, 2015
(https://www.sec.gov/Archives/edgar/data/1471781/000161577415002358/s101739_ex10-1.htm)
pursuant to which you and the Company agreed that (i) all inventions,
improvements and developments made or conceived by Dr. Danny Rittman, either
solely or in collaboration with others pertaining to Company's business, would
be the property of Company, and (ii) Dr. Rittman would assign to the Company any
and all intellectual property related to the Company's consumer heuristic
technology platform. In addition, the Company entered into that certain
employment agreement with you dated June 30, 2015 (the “Employment Agreement”)
(https://www.sec.gov/Archives/edgar/data/1471781/000161577415001669/s101408_8k.htm).
The Company is presently in default of the Territorial License Agreement as it
has failed to form Hermes Roll LLC.

 

The aforementioned agreements were tied to the funding of the Company in the
minimum amount of $5,000,000 (the "Required Funding") and the assignment to the
Company and/or ownership by the Company of all past, present and future
technology in the form of intellectual property, including, but not limited to
patents, trademarks, domains, applications, social media pages (e.g. Twitter,
LinkedIn and landing pages) (collectively, the "IP"), which such IP was paid for
exclusively by Dr. Danny Rittman and/or his affiliated companies, was contingent
upon the Company obtaining the Required Funding by no later than October 30,
2015 (the "Contingency"). Accordingly, it was agreed to by the parties that (i)
all inventions, improvements and developments made or conceived by the Dr. Danny
Rittman, either solely or in collaboration with others pertaining to Company's
business, would be the property of the Company subject to the Contingency and
(ii) all assignments of intellectual property by Dr. Danny Rittman to the
Company related to the Company's consumer heuristic technology platform would be
subject to the Contingency. In the event the Contingency was not met, the Letter
Agreement would be cancelled and rendered null and void.

 



 

 

 

 

The Company has acknowledged defaults on its agreements in its quarterly filing
on form10-Q, disclosing the severe contingency in footnote 12 stating:

 

On June 16, 2015, the Company and Hermes entered into that certain Amended and
Restated Territorial License Agreement, amending and restating the Territorial
License Agreement to grant the Company an exclusive worldwide license to the
Technology. In addition, subject to the Company providing Hermes with $5,000,000
in working capital, for a period of one year, the Company will have the option
to acquire a 100% of the membership interest of Hermes in consideration of
20,000,000 shares of common stock of the Company. Further, in the event the
Company provides less than $5,000,000 to Hermes the Company will have the option
to acquire a pro-rata portion of the membership interests of Hermes in
consideration of a pro-rata amount of shares of common stock of the Company. As
such, the ownership of all intellectual properties as described in footnote 1 is
contingent upon the Company providing this funding. Failure of the Company
providing this funding, in full, or partially, will automatically terminate any
GOPH ownership of the intellectual properties, and the Company will be a
licensor per the license agreement dated March 4, 2015. “

 

 

The parties hereby acknowledge that the primary Contingency was not met by the
Company technically resulting in the cancellation of the Letter Agreement and
rendering the Letter Agreement null and void. Moreover, the Company failed to
meet its obligations under the Amended and Restated Territorial License
Agreement, including the further development of the consumer heuristic
technology platform, thereby creating a vacuum in its development in all
aspects, including the ability to obtain funding, resulting in the need for Dr.
Rittman’s partners to perform the necessary development work related to the
above agreements, risking a default on the part of the Company with regards to
the Amended and Restated Territorial License Agreement. Hermes Roll LLC was
never formed, effectively voiding the Amended and Restated Territorial License
Agreement due to the fact that a party to the agreement does not validly or
legally exist. The parties hereby also acknowledge that as a result of the
default of the Contingency by the Company, Dr. Rittman has put the Company on
notice of his ability to terminate the Territorial License Agreement, the
Amended and Restated Territorial License Agreement, the Letter Agreement and the
Employment Agreement (collectively, the "Agreements"). The Company, as
previously stated, agrees that it is in severe default with respect to the
Agreements with the exception of the Employment Agreement.

 

Further, Dr. Rittman has introduced the Company to his Epsilon EDA software and
has introduced the Company to Qualcomm, which is currently considering entering
into an evaluation agreement with the Company. The Company acknowledges and
agrees that such opportunities have been introduced to the Company solely by Dr.
Rittman. The Company further acknowledges that it has connection to the Epsilon
EDA technology or software, or any connection or contact with Qualcomm.

 



 

 

 

 

The parties hereto have agreed to further explore the business relationship for
a reasonable period of time (the "Moratorium") and that during the Moratorium,
the original Territorial License Agreement will remain in place. In addition,
the parties hereto have agreed to terminate the remaining Agreements effective
immediately and that such terminated remaining Agreements shall be rendered null
and void effective immediately.

 

Accordingly, Dr. Rittman will resign as an executive officer of the Company, but
will remain as a director of the Company and will continue to provide his
professional services to the Company as an outside consultant in consideration
of fees to be agreed to by the parties. All intellectual property will remain in
the possession of the Dr. Rittman and his private partners and the Company shall
remain a licensee of the intellectual property pursuant the terms of the
Territorial License Agreement. The parties hereto have agreed to jointly develop
the Company's first product utilizing the license granted to the Company by Dr.
Rittman pursuant to the Territorial License Agreement.

 

The Moratorium has been agreed to by the parties as an effort to develop aspects
of the licensed technology and to create a product in the form of an electronic
circuit devised of a proprietary microchip that is within a sticky patch package
(the "Patch"). The Patch can be attached to any object, mobile or static. The
electronic circuit communicates with other similar working patches via a
separate, secured network.

 

The Company and Dr. Rittman intend to commence the joint development of the
Patch through a private limited liability company to be formed under the name,
“Guardian Patch LLC” (the “LLC”). Dr. Rittman's private investors will provide
all initial funding for development of the Patch through the LLC and may engage
third parties in funding the development of the Patch. All of the membership
interests of the LLC will be pledged to the private investors who fund the
development of the Patch until the investors have been paid back their
respective amount of investment, subject to the ultimate structures of the
investments.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 



 

 

 


We kindly request that you execute this letter below indicating that you agree
with the above statements.

 

Sincerely,

 

Gopher Protocol Inc.

 

 

By: /s/ Michael Murray

Name: Michael Murray

Title: CEO

 

AGREED AND ACKNOWLEDGED:

 

 

/s/ Danny Rittman

Dr. Danny Rittman

 

 

 

 

Guardian Patch, LLC (In corporation)

 

 

 

 

/s/ Mo Jacob

By: Mo Jacob, Manager

 

